Electronically Filed
                                                      Supreme Court
                                                      SCWC-15-0000372
                                                      27-MAY-2016
                                                      08:00 AM




                           SCWC-15-0000372

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

         SIRIPORN NILSAWIT, Respondent/Defendant-Appellee,

                                 and

          HAWAII NEWS NOW, Petitioner/Applicant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-15-0000372; CASE NO. 1DCW-14-0001187)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Applicant-Appellant Hawaii News Now’s

 Application for Writ of Certiorari, filed on April 15, 2016, is

 hereby accepted.

           IT IS FURTHER ORDERED, that no oral argument will be

 heard in this case.   Any party may, within ten days and pursuant




                                  1
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED: Honolulu, Hawai#i, May 27, 2016.

Bruce D. Voss and                 /s/ Mark E. Recktenwald
David R. Major
                                  /s/ Paula A. Nakayama
for petitioner
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson




                                  2